Exhibit 99.7 LOAN AGREEMENT Dated as of April 24, 2007 Between MAGUIRE PROPERTIES - 1, LLC, and MAGUIRE PROPERTIES - 2, LLC as Co-Borrowers and COLUMN FINANCIAL, INC., as Lender Loan Amount $160,678,388.00 1910, 1920, 1970 and 2000 Main Street Irvine, California 92614 and 2010 Main Street Irvine, California 92614 TABLE OF CONTENTS Page I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Principles of Construction 23 II. GENERAL TERMS 24 Section 2.1 Loan Commitment; Disbursement to Borrowers 24 Section 2.2 Interest Rate 24 Section 2.3 Loan Payment 25 Section 2.4 Prepayments 26 Section 2.5 Defeasance 27 Section 2.6 Release of Property 30 Section 2.7 Cash Management 32 III. CONDITIONS PRECEDENT 34 Section 3.1 Conditions Precedent to Closing 34 Section 3.2 Future Deliverables 38 IV. REPRESENTATIONS AND WARRANTIES 40 Section 4.1 Borrowers Representations 40 Section 4.2 Survival of Representations 48 V. BORROWER COVENANTS 49 Section 5.1 Affirmative Covenants 49 Section 5.2 Negative Covenants 60 VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS 66 Section 6.1 Insurance 66 Section 6.2 Casualty 70 Section 6.3 Condemnation 70 Section 6.4 Restoration 70 VII. RESERVE FUNDS 75 Section 7.1 Intentionally Omitted 75 Section 7.2 Tax and Insurance Escrow Fund 75 Section 7.3 Replacements and Replacement Reserve 77 Section 7.4 Rollover Reserve 77 Section 7.5 Reserve Funds, Generally 78 VIII. DEFAULTS 79 Section 8.1 Event of Default 79 Section 8.2 Remedies 81 IX. SPECIAL PROVISIONS 83 Section 9.1 Sale of Notes and Securitization 83 Section 9.2 Securitization Indemnification 85 Section 9.3 Intentionally Omitted 88 Section 9.4 Exculpation 88 Section 9.5 Servicer 91 X. MISCELLANEOUS 91 Section 10.1 Survival 91 Section 10.2 Lender's Discretion 92 Section 10.3 Governing Law. 92 Section 10.4 Modification, Waiver in Writing 93 Section 10.5 Delay Not a Waiver 93 Section 10.6 Notices 94 Section 10.7 Trial by Jury 95 Section 10.8 Headings 95 Section 10.9 Severability 95 Section 10.10 Preferences 95 Section 10.11 Waiver of Notice 96 Section 10.12 Remedies of Borrowers 96 Section 10.13 Expenses; Indemnity 96 Section 10.14 Schedules Incorporated 97 Section 10.15 Offsets, Counterclaims and Defenses 97 Section 10.16 No Joint Venture or Partnership; No Third Party Beneficiaries 98 Section 10.17 Publicity 98 Section 10.18 Waiver of Marshalling of Assets 98 Section 10.19 Waiver of Counterclaim 99 Section 10.20 Conflict; Construction of Documents; Reliance 99 Section 10.21 Brokers and Financial Advisors 99 Section 10.22 Prior Agreements 99 Section 10.23 Counterparts 100 Section 10.24 Joint and Several 100 LOAN AGREEMENT THIS LOAN AGREEMENT, dated as of April 24, 2007 (as amended, restated, replaced, supplemented, renewed, extended or otherwise modified from time to time, this "Agreement"), between COLUMN FINANCIAL, INC., a Delaware corporation having an address at 11 Madison Avenue, New York, New York10010 (collectively with its successors and assigns, "Lender"), and MAGUIRE PROPERTIES - 1920 MAIN PLAZA LLC, (the "1920 Main Borrower"); and MAGUIRE PROPERTIES - 2 LLC, (the "2010 Main Borrower"; the Main Borrower and the 2010 Main Borrower are individually a "Borrower" and are collectively and jointly and severally the"Borrowers"), each a Delaware limited liability company, having its principal place of business and chief executive office at 1733 Ocean Avenue, Suite 400, Santa Monica, California90401 ("Borrower"). W I T N E S S E T H: WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from Lender; and WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in accordance with the terms of this Agreement and the other Loan Documents (as hereinafter defined). NOW THEREFORE, in consideration of the making of the Loan by Lender and the covenants, agreements, representations and warranties set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby covenant, agree, represent and warrant as follows: I.DEFINITIONS; PRINCIPLES OF CONSTRUCTION Section 1.1Definitions.For all purposes of this Agreement, except as otherwise expressly required or unless the context clearly indicates a contrary intent: "1920 Main Borrower" shall have the meaning set forth in the introductory paragraph hereto, together with its successors and permitted assigns. "1920 Main Property" shall mean each parcel of real property, the Improvements thereon and all personal property owned by the 1920 Main Borrower and encumbered by the Mortgage, together with all rights pertaining to such property and Improvements, as more particularly described in granting clause of the Mortgage and referred to therein as the "Property". "2010 Main Borrower" shall have the meaning set forth in the introductory paragraph hereto, together with its successors and permitted assigns. "2010 Main Property" shall mean each parcel of real property, the Improvements thereon and all personal property owned by the 2010 Main Borrower and encumbered by the Mortgage, together with all rights pertaining to such property and Improvements, as more particularly described in granting clause of the Mortgage and referred to therein as the "Property". "Acceptable Appraisal" shall mean an appraisal (i) executed and delivered to Lender by a qualified MAI appraiser having no direct or indirect interest in the Property or any loan secured in whole or in part thereby and whose compensation is not affected by the approval or disapproval of such appraisal by Lender; (ii) addressed to Lender and its successors and assigns; (iii) satisfying the requirements of the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation and Title XI of the Federal Institutions Reform, Recovery and Enforcement Act of 1989 and the regulations promulgated thereunder, all as in effect on the date of such calculation, with respect to such appraisal and the appraiser making such appraisal; and (iv) otherwise satisfactory to Lender in all respects.Lender approves CBRE and Joseph J. Blake and Associates as the appraisers. "Accounts" shall mean the Lockbox Account, the Cash Management Account, the Tax and Insurance Escrow Account, the Renovation Reserve Account, the Rollover Reserve Account, the Repair Reserve Account, and any other account established pursuant to this Agreement, the Cash Management Agreement or the other Loan Documents. "Acquired Property" shall have the meaning set forth in Section 5.1.11(g)(i). "Acquired Property Statements" shall have the meaning set forth in Section5.1.11(g)(i). "Additional Insolvency Opinion" shall have the meaning set forth in
